DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bon et al. (IEEE International SOI Conference 2005) (“Bon”) in view of Pang (US 2008/0303088).
	With regard to claim 1, figure 1 of Bon discloses a lateral-diffusion metal-oxide semiconductor (LDMOS) device, comprising: a semiconductor layer (semiconductor layer on BOx) on an insulation layer (BOx) ; comprising: a first gate portion (left Gate in fig. 1) and a second gate portion (right Gate in fig. 1) extending along a first direction (top to bottom in top figure of fig. 1) and arranged in parallel along a second direction (left to right in top figure of fig. 1); a first drain region (left n+ drain in fig. 1) and a second drain region (right n+ drain in fig. 1) with a first conductive type (n) formed in the semiconductor layer (semiconductor layer on BOx) at two sides of the gate (Gate); and a first body implant region (left Pbody in middle figure of fig. 1) and a second body implant region (right Pbody in middle figure of fig. 1) with the second conductive type (p) formed in the semiconductor layer (semiconductor layer on BOx), respectively underlying part of the first gate portion (left gate in fig. 1) and part of the second gate portion (right gate in fig. 1) along the first direction (top to bottom in top figure of fig. 1), and being connected by the body contact regions (Body contact in fig. 1).
	Bon does not disclose a ring shape gate on the semiconductor layer; two third gate portions extending along the second direction to connect the first gate portion and the second gate portion; a plurality of source regions with the first conductive type formed in the semiconductor layer surrounded by the ring shape gate; a plurality of body contact regions with a second conductive type formed in the semiconductor layer and arranged between the source regions along the first direction. 
	However, figures 4A-4B of Pang discloses a ring shape gate 418 on the semiconductor layer 404; two third gate portions (portion of gate 418 extending left to right in fig. 4A) extending along the second direction (left to right in fig. 4A) to connect the first gate portion (left portion of gate 418 extending top to bottom in fig. 4A) and the second gate portion (right portion of gate 418 extending top to bottom in fig. 4A); a plurality of source regions 412 with the first conductive type (n) formed in the semiconductor layer 404 surrounded by the ring shape gate 418; a plurality of body contact regions 414 with a second conductive type (p) formed in the semiconductor layer 404 and arranged between the source regions 414 along the first direction (top to bottom in fig. 4A).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the gate of Bon with the ring shape as taught in Pang in order to provide a uniform voltage bias to the gate. See par [0016] of Pang. 
With regard to claim 5, figure 1 of Bon discloses an edge (right edge of left Pbody in bottom figure of fig. 1) of the first body implant region (left Pbody in fig. 1) is aligned with an edge (right edge of left gate in bottom figure of fig. 1) of the first gate portion (left gate in fig. 1).
With regard to claim 6, figure 1 of Bon discloses an edge (left edge of right Pbody in fig. 1) of the second body implant region (right Pbody in fig. 1) is aligned with an edge (left edge of right PBody in bottom figure of fig. 1) of the second gate portion (right gate in fig. 1).
With regard to claim 8, fig. 1 of Bon discloses a concentration of the body contact regions (Body contact) is greater (p+) than (p) a concentration of the first body implant region (left Pbody) and the second body implant region (right Pbody).
With regard to claim 9, fig. 1 of Bon discloses that the first conductive type (n) is n-type, the second conductive type (p) is p-type.
With regard to claim 10, fig. 1 of Bon discloses that bottom surfaces (bottom of n+, Pbody, body contact) of the first drain region (left n+ drain), the second drain region (right n+ drain), the source regions (n+ source), the body contact regions (Body contact), the first body implant region (left Pbody), and the second body implant region (right Pbody) are coplanar and directly contact a surface of the insulation layer (BOx).
With regard to claim 11, Bon does not disclose a plurality of contact plugs disposed on the semiconductor layer to electrically connect the source regions and body contact regions to a same metal interconnection.
However, figure 4B of Pang discloses a plurality of contact plugs 422 disposed on the semiconductor layer 404 to electrically connect the source regions 412 and body contact regions 414 to a same metal interconnection 422.
Therefore, it would have been obvious to one of ordinary skill in the art to form the source and body contact of Bon with the metal contact as taught in Pang in order to provide electrical contact to the source and body.  See par [0015] of Pang. 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bon et al. (IEEE International SOI Conference 2005) (“Bon”), Pang (US 2008/0303088), and Kubo (US 2014/0015006). 
With regard to claim 4, Bon and Pang do not disclose that the first body implant region, the second body implant region, and the body contact regions collectively form a plurality of H shapes.
However, figures 2-5 of Kubo discloses that the first body implant region (left side of PW in fig. 5), the second body implant region (right side of PW in fig. 5), and the body contact regions BCR collectively form a plurality of H shapes.
Therefore, it would have been obvious to one of ordinary skill in the art to form the body contact and source of Bon with the alternating layout as taught in Kubo in order to suppresses operation of a parasitic bipolar transistor, which allows prevention of junction destruction in the field effect transistor having a high breakdown voltage.  See par [0097] of Kubo. 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bon et al. (IEEE International SOI Conference 2005) (“Bon”), Pang (US 2008/0303088), and Lachenal et al. (MIEL 2006) (“Lachenal”).
With regard to claim 7, fig. 1 of Bon discloses a first drift region (left n- Drift in fig. 1) with the first conductive type (n) formed in the semiconductor layer (semiconductor layer on BOx) between the first drain region (left n- Drift in fig. 1) and the first gate portion (left Gate in fig. 1) and underlying part of the first gate portion (left Gate in fig. 1); a second drift region (right n- Drift in fig. 1) with the first conductive type (n) formed in the semiconductor layer (semiconductor layer on BOx) between the second drain region (right n- Drift in fig. 1) and the second gate portion (right Gate in fig. 1) and underlying part of the second gate portion (right Gate in fig. 1). 
Bon and Pang do not disclose a first salicide block on the semiconductor layer and completely covering the first drift region; and a second salicide block on the semiconductor layer and completely covering the second drift region. 
However, figure 1 of Lachenal discloses a first salicide block (left SIPROT) on the semiconductor layer (semiconductor layer on BOX) and completely covering the first drift region (left Ndrift in fig. 1); and a second salicide block (right SIPROT) on the semiconductor layer (semiconductor layer on BOX) and completely covering the second drift region (right Ndrift).
Therefore, it would have been obvious to one of ordinary skill in the art to form the NLDEMOS of Bon with the silicon protection layer SIPROT as taught in Lachenal in order to avoid the silicidation of the Ndrift region when contacts are processed.  See page 16 of Lachenal. 

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/3/2022